197 P.3d 621 (2008)
224 Or. App. 463
STATE of Oregon, Plaintiff-Respondent,
v.
Aaron Shawn DELANEY, Defendant-Appellant.
061251; A135316.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided December 10, 2008.
Peter Gartlan, Chief Defender, and Rebecca A. Duncan, Chief Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was convicted of possession of a controlled substance, ORS 475.894, and appeals, arguing that the trial court erred in denying his motion to suppress evidence found when his jacket was searched. The state concedes that the trial court erred in denying defendant's motion to suppress. As explained below, we conclude that the state's concession is well taken. Accordingly, we reverse and remand.
Defendant was the driver of a vehicle that was lawfully stopped for several traffic infractions. The officer who made the stop determined that the vehicle needed to be impounded. While inventorying the contents of the vehicle, the officer found defendant's jacket, searched it, and located drug-related materials in a pocket.
The parties agree that the search of the jacket was not authorized by any inventory policy, and that the circumstances presented *622 no "officer safety" concern that justified searching the jacket. Under the circumstances of this case, we agree that the search of defendant's jacket violated Article I, section 9, of the Oregon Constitution.
Reversed and remanded.